Citation Nr: 1619476	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for left pinky finger with ankylosis and a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1995 to April 1999. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) which denied a compensable rating for a scar of the left pinky finger. In a March 2013 statement of the case (SOC), the RO recharacterized the Veteran's disability as left pinky finger with a scar and ankylosis. In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

The Veteran's left pinky finger disability has been shown to be manifested by no more than ankylosis at 45 degrees of the PIP joint; limitation of flexion of the MP joint to 60 degrees and of the DIP joint to 50 degrees; two linear, non-painful, superficial scars; decrease in hand strength and dexterity; and left wrist limitation dorsiflexion to 43 degrees and palmar flexion to 55 degrees.


CONCLUSION OF LAW

The criteria for a compensable rating for a left pinky finger with a scar and ankylosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5227, 4.118, Diagnostic Code 7805 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a February 2011 notice which informed him of the evidence generally needed to support claims for entitlement to an increased rating for his left pinky finger disability; what actions he needed to undertake; and how VA would assist him in developing his claims. The February 2011 notice was issued to the Veteran prior to the February 2012 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of a compensable rating for a left pinky finger disability have been met.

II.  Analysis

The Veteran contends that a compensable rating is warranted for his left pinky finger disability because it has caused his hand grip to be weakened, has caused numbness in his fingers, and causes him pain.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Diagnostic code 5227 provides that favorable or unfavorable ankylosis of the major or minor ring or little finger is entitled to a noncompensable rating. The diagnostic code also includes a note stating that the rater shoulder "consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand." 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).

Range of motion of the proximal interphalangeal joint (PIP) is flexion to 110 degrees. Range of motion of the metacarpal phalangeal joint (MP) is flexion to 90 degrees. Range of motion of the distal interphalangeal joint (DIP) is flexion to 70 degrees.

Diagnostic code 5215 provides rating criteria for limitation of motion of the wrist. A 10 percent evaluation is warranted for dorsiflexion less than 15 degrees. A 10 percent evaluation is warranted for palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).

Diagnostic code 7805 provides rating criteria for linear scars. Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated under the appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In August 2010, the Veteran was afforded a VA examination for his left pinky finger disability. He reported that the scar on his left pinky finger was caused by surgery (stitches) that he received in 1997; that his symptoms were pain, skin breakdown, and that he could not bend his finger all the way; and that he did not experience any functional impairment due to the scar. On examination, the Veteran's scar was linear, superficial with no underlying tissue damage, measuring 1.5 centimeters by 0.2 centimeters, was not painful, and exhibited no skin breakdown. The Veteran's left pinky finger exhibited PIP joint limitation of flexion to 85 degrees, MP joint limitation of flexion to 69 degrees, and no limitation of flexion of the DIP joint. The left wrist, thumb, and other fingers on the left hand exhibited ranges of motion all within normal limits. The left pinky finger did exhibit some limitation of function as there was a restriction in the range of motion, but there was no additional limitation of function due to pain, fatigue, weakness, lack of endurance, or incoordination after repeated use. In an addendum opinion, the examiner stated that the Veteran's left pinky finger reduced range of motion was a result of the scar.

In August 2011, the Veteran was afforded another VA examination for his left pinky disability. He reported that the injury occurred while playing basketball. He reported pain, that he had no grip, and that he could not completely close his fingers. On examination, it was noted that the Veteran had two scars on his left pinky finger. One was 0.5 centimeters by 0.1 centimeters and the other was 0.75 centimeters by 0.1 centimeters. Both were linear and superficial with no skin breakdown, and neither scar limited the function of the finger. The Veteran's finger exhibited ankylosis at 45 degrees of the PIP joint. The examiner noted that the ankylosis did not interfere with movement of the Veteran's other fingers but did interfere with his hand function. He also exhibited limitation of flexion of the MP joint to 60 degrees and of the DIP joint to 50 degrees. His left finger joints were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repeated use. The ranges of motion of all other fingers were normal. The left wrist exhibited limitation of motion of dorsiflexion to 43 degrees and palmar flexion to 55 degrees. The left hand exhibited a decrease in strength with regards to pulling and a dexterity issue involving a decrease in touching. An X-ray studied showed that all results were within normal limits. The examiner opined that the Veteran's left finger disability does not affect his daily activities or his usual occupation.

The Veteran's left pinky finger disability has been shown to be manifested by no more than ankylosis at 45 degrees of the PIP joint; limitation of flexion of the MP joint to 60 degrees and of the DIP joint to 50 degrees; two linear, non-painful, superficial scars; decrease in hand strength and dexterity; and left wrist limitation dorsiflexion to 43 degrees and palmar flexion to 55 degrees. The maximum rating for ankylosis of the little finger is a noncompensable rating. Further, the disability does not warrant assignment of a separate compensable evaluation for the scars or limitation of motion of the wrist as neither meets the minimum requirement for a compensable rating. 38 C.F.R. §§ 4.71a, Diagnostic Code 5215, 4.118, Diagnostic Code 7805.  

Given these facts, the Board finds that the current noncompensable evaluation adequately reflects the Veteran's left pinky finger ankylosis and scar disability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). An evaluation in excess of the one currently assigned for the Veteran's finger disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned. Specifically, while the Veteran has complained of pain and weakness in his finger and hand, the evidence does not indicate that these limit his ability to function to the point necessary for a higher rating.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). A comparison between the level of severity and symptomatology of the Veteran's left pinky finger disability with the established criteria found in 38 C.F.R. §§ 4.71a, Diagnostic Codes 5215, 5227, 4.118, Diagnostic Code 7805, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the finger, including ankylosis; limitation of motion of the wrist; and linear, non-painful, superficial scars. Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional. The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment. Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. Indeed, in his January 2016 hearing, the Veteran testified that he works as a mail carrier for the U.S. Postal Service and that he has not missed any work due to his left pinky finger disability.


ORDER

A compensable rating for left pinky finger with a scar and ankylosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


